         Case 1:16-cr-00473-RA Document 70 Filed 04/24/20 Page 1 of 1


                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 4/24/2020


 UNITED STATES OF AMERICA,
                                                                No. 16-cr-473 (RA)
                        v.
                                                                     ORDER
 HAENA PARK,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         As discussed on this morning’s conference call, no later than 12:00 p.m. today,

the Government shall advise the Court whether it will waive the remaining time left –

approximately three days – for Ms. Park to exhaust her administrative remedies, even if

the Government continues to object to her motion for compassionate release.

SO ORDERED.

Dated:      April 24, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
